       Case 3:16-cv-30008-NMG Document 168-3 Filed 03/04/19 Page 1 of 2
                                                                                           Exhibit C

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 * * * * * * * * * * * * * * * * * * *
                                   *
         LEE HUTCHINS, SR.         *
               Plaintiff           *
                                   *                   Civil NO. 16-cv-30008-NMG
                  v.               *
                                   *
        DANIEL McKAY, et. al.      *
 * * * * * * * * * * * * * * * * * *

                          AFFIDAVIT OF MARISSA ELKINS, ESQ.

I, Marissa Elkins, Esq., hereby state under pains and penalties of perjury that the following is

true to the best of my knowledge, information and belief:

           1. I am a licensed attorney in the Commonwealth of Massachusetts and Texas (non-

               practicing) and have practiced law in Massachusetts since 2006. My practice has

               been focused on criminal defense and civil rights litigation.

           2. I am currently a Managing Member in the law firm Elkins, Auer, Rudof & Schiff

               (previously Elkins Law Group). After spending three years in Northampton

               Public Defender office of CPCS, I have been in private practice since 2009. From

               2009 through 2012 I was in the firm of (then) Allison, Angier, Bartmon, Elkins, &

               Fernald in Amherst, MA. I left that firm in 2012 to enter solo practice, which

               evolved into the firm where I now practice.

           3. I am well acquainted with the law firm Sasson, Turnbull, Ryan & Hoose (STRH).

               I worked as a law clerk for STRH when I was in law school, 2003 – 2005, and

               continue to be familiar with the firm’s work in the years since.
       Case 3:16-cv-30008-NMG Document 168-3 Filed 03/04/19 Page 2 of 2



           4. I am well acquainted with the market rates for associates engaged in civil and

              criminal litigation in Western Massachusetts, as our firm has employed associates

              in these areas over the last several years. Most recently, until she was named

              partner in April 2018, Kelly Auer’s rate was $250 per hour.

           5. I know Attorney Samantha LeBoeuf to be an associate at STRH who works

              primarily for Attorneys David Hoose and Luke Ryan.

           6. I have been informed and believe that Ms. LeBoeuf is a second-year associate,

              who graduated near the top of her class at Western New England University

              School of Law, where she was a public interest scholar and member of the law

              review.

           7. Based on my experience and use of associates in my own practice, as well as the

              reputation of the legal work done by STRH, I believe the hourly rate of $175.00 is

              more than reasonable for Attorney LeBoeuf.



Signed under pains and penalties of perjury this 1st day of March, 2019




_____________________________
Marissa Elkins, Esq.




                                                2
